Ex_10.56.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

$9,444,500.00

Loan Date

06-19-2019

Maturity

07-01-2024

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower: LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND 58103

West Fargo, ND  58078

 

Grantor:                  LF3 Eagan TRS, LLC

1635 43rd Street South, Suite 205

Fargo, ND  58103

 

 

INSURANCE REQUIREMENTS. Grantor, LF3 Eagan TRS, LLC ("Grantor"), understands
that insurance coverage is required in connection with the extending of a loan
or the providing of other financial accommodations to LF3 Eagan, LLC; and LF3
Eagan TRS, LLC ("Borrower") by Lender. These requirements are set forth in the
security documents for the loan. The following minimum insurance coverages must
be provided on the following described collateral (the "Collateral"):

Collateral: Assignment of Franchise Agreement dated June 19, 2019 between Hilton
Franchise Holding LLC, a Delaware Limited Liability Company and LF3 Eagan TRS,
LLC, a Delaware Limited Liability Company. This Franchise Agreement constitutes
a license to operate a hotel as Hampton Inn by Hilton brand hotel located at
3000 Eagandale Place, Eagan, MN  55121..

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

INSURANCE COMPANY. Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

FAILURE TO PROVIDE INSURANCE. Grantor agrees to deliver to Lender, on the latest
delivery date stated above, proof of the required insurance as provided above,
with an effective date of June 19, 2019, or earlier. Grantor acknowledges and
agrees that if Grantor fails to provide any required insurance or fails to
continue such insurance in force, Lender may do so at Grantor's expense as
provided in the applicable security document. The cost of any such insurance, at
the option of Lender, shall be added to the indebtedness as provided in the
security document. GRANTOR ACKNOWLEDGES THAT IF LENDER SO PURCHASES ANY SUCH
INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION AGAINST PHYSICAL DAMAGE
TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER OF (1) THE UNPAID BALANCE
OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES, OR (2) THE VALUE OF THE
COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL MAY NOT BE INSURED. IN
ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR PROPERTY DAMAGE
INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY FINANCIAL
RESPONSIBILITY LAWS.

AUTHORIZATION. For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JUNE 19, 2019.

 

GRANTOR:

 

 

 

LF3 EAGAN TRS, LLC

 

 

 

LODGING FUND REIT III TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

 

 

By: /s/ Katie Cox

 

 

 

Katie Cox, Chief Financial Officer of Lodging Fund REIT III TRS,

 

Inc.

 

 










 

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

PHONE  (952) 941-9418

 

DATE:

 

 

AGENT'S NAME: Laura Sutherland

AGENCY: Ross Nesbit Agencies, Inc.

ADDRESS: 5900 Rowland Road, Minnetonka, MN 55343

INSURANCE COMPANY:

 

POLICY NUMBER:

 

EFFECTIVE DATES:

 

 

COMMENTS:

 

 

 

LaserPro, Ver. 19.4.10.036  Copr. Finastra USA Corporation 1997, 2020.  
  All Rights Reserved.   - ND  C:\LASERPRO\CFI\LPL\I10.FC  TR-3942  PR-8










Principal

$9,444,500.00

Loan Date

06-19-2019

Maturity

07-01-2024

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:               LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

Grantor:                  LF3 Eagan, LLC

1635 43rd Street South, Suite 205

Fargo, ND  58103

 

INSURANCE REQUIREMENTS. Grantor, LF3 Eagan, LLC ("Grantor"), understands that
insurance coverage is required in connection with the extending of a loan or the
providing of other financial accommodations to LF3 Eagan, LLC; and LF3 Eagan
TRS, LLC ("Borrower") by Lender. These requirements are set forth in the
security documents for the loan. The following minimum insurance coverages must
be provided on the following described collateral (the "Collateral"):

Collateral:     3000 Eagandale Place, Eagan, MN  55121.

Type:  Fire and extended coverage.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements: Standard mortgagee's clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender, and without disclaimer of the insurer's liability for failure to give
such notice.

Latest Delivery Date: By the loan closing date.

INSURANCE COMPANY. Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

FLOOD INSURANCE. Flood Insurance for the Collateral securing this loan is
described as follows:

Real Estate at 3000 Eagandale Place, Eagan, MN  55121.

Should the Collateral at any time be deemed to be located in an area designated
by the Administrator of the Federal Emergency Management Agency as a special
flood hazard area. Grantor agrees to obtain and maintain flood insurance, if
available, for the full unpaid principal balance of the loan and any prior liens
on the property securing the loan, up to the maximum policy limits set under the
National Flood Insurance Program, or as otherwise required by Lender, and to
maintain such insurance for the term of the loan. Flood insurance may be
purchased under the National Flood Insurance Program, from private insurers
providing "private flood insurance" as defined by applicable federal flood
insurance statutes and regulations, or from another flood insurance provider
that is both acceptable to Lender in its sole discretion and permitted by
applicable federal flood insurance statutes and regulations.

FAILURE TO PROVIDE INSURANCE. Grantor agrees to deliver to Lender, on the latest
delivery date stated above, evidence of the required insurance as provided
above, with an effective date of June 19, 2019, or earlier. Grantor acknowledges
and agrees that if Grantor fails to provide any required insurance or fails to
continue such insurance in force, Lender may do so at Grantor's expense as
provided in the applicable security document. The cost of any such insurance, at
the option of Lender, shall be added to the indebtedness as provided in the
security document. GRANTOR ACKNOWLEDGES THAT IF LENDER SO PURCHASES ANY SUCH
INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION AGAINST PHYSICAL DAMAGE
TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER OF (1) THE UNPAID BALANCE
OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES, OR (2) THE VALUE OF THE
COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL MAY NOT BE INSURED. IN
ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR PROPERTY DAMAGE
INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY FINANCIAL
RESPONSIBILITY LAWS.

AUTHORIZATION. For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.










GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JUNE 19, 2019.

 

GRANTOR:

 

 

LF3 EAGAN, LLC

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

 

By: /s/ Katie Cox

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

 

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

PHONE  (952) 941-9418

 

DATE:

 

AGENT'S NAME: Laura Sutherland

AGENCY: Ross Nesbit Agencies, Inc.

ADDRESS: 5900 Rowland Road, Minnetonka, MN 55343

INSURANCE COMPANY:

 

POLICY NUMBER:

 

EFFECTIVE DATES:

 

 

COMMENTS:

 

 

 

LaserPro, Ver. 19.4.10.036  Copr. Finastra USA Corporation 1997, 2020.   All
Rights Reserved.   - ND  C:\LASERPRO\CFI\LPL\I10.FC  TR-3942  PR-8










Principal

$9,444,500.00

Loan Date

06-19-2019

Maturity

07-01-2024

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Grantor:                  LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

INSURANCE REQUIREMENTS. Grantor, LF3 Eagan, LLC; and LF3 Eagan TRS, LLC
("Grantor"), understands that insurance coverage is required in connection with
the extending of a loan or the providing of other financial accommodations to
Grantor by Lender. These requirements are set forth in the security documents
for the loan. The following minimum insurance coverages must be provided on the
following described collateral (the  "Collateral"):

Collateral:     All Fixtures at 3000 Eagandale Place, Eagan, MN  55121.

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

Collateral:     All Inventory, Equipment, Timber and Minerals, Oil and Gas.

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

INSURANCE COMPANY. Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

FAILURE TO PROVIDE INSURANCE. Grantor agrees to deliver to Lender, on the latest
delivery date stated above, proof of the required insurance as provided above,
with an effective date of June 19, 2019, or earlier. Grantor acknowledges and
agrees that if Grantor fails to provide any required insurance or fails to
continue such insurance in force, Lender may do so at Grantor's expense as
provided in the applicable security document. The cost of any such insurance, at
the option of Lender, shall be added to the indebtedness as provided in the
security document. GRANTOR ACKNOWLEDGES THAT IF LENDER SO PURCHASES ANY SUCH
INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION AGAINST PHYSICAL DAMAGE
TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER OF (1) THE UNPAID BALANCE
OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES, OR (2) THE VALUE OF THE
COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL MAY NOT BE INSURED. IN
ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR PROPERTY DAMAGE
INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY FINANCIAL
RESPONSIBILITY LAWS.

AUTHORIZATION. For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both.

 










GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JUNE 19, 2019.

 

GRANTOR:

 

 

LF3 EAGAN, LLC

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

 

By: /s/ Katie Cox

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

LF3 EAGAN TRS, LLC

 

 

LODGING FUND REIT III TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

By: /s/ Katie Cox

 

 

Katie  Cox, Chief Financial Officer of Lodging Fund REIT III TRS, Inc.

 

 

FOR LENDER USE ONLY INSURANCE VERIFICATION

DATE:

PHONE  (952) 941-9418

AGENT'S NAME: Laura Sutherland

AGENCY: Ross Nesbit Agencies, Inc.

ADDRESS: 5900 Rowland Road, Minnetonka, MN 55343

INSURANCE COMPANY:

 

POLICY NUMBER:

 

EFFECTIVE DATES:

 

 

COMMENTS:

 

 

 

 

FOR LENDER USE ONLY INSURANCE VERIFICATION

DATE:

PHONE  (952) 941-9418

AGENT'S NAME: Laura Sutherland

AGENCY: Ross Nesbit Agencies, Inc.

ADDRESS: 5900 Rowland Road, Minnetonka, MN 55343

INSURANCE COMPANY:

 

POLICY NUMBER:

 

EFFECTIVE DATES:

 

 

COMMENTS:

 

 

 

LaserPro, Ver. 19.4.10.036  Copr. Finastra USA Corporation 1997, 2020.   All
Rights Reserved.   - ND  C:\LASERPRO\CFI\LPL\I10.FC  TR-3942  PR-8










 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

Loan Date

06-19-2019

Maturity

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:               LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

Grantor:                  LF3 Eagan, LLC

1635 43rd Street South, Suite 205

Fargo, ND  58103

 

TO:

DATE:  June 19, 2019

 

 

Ross Nesbit Agencies, Inc.

ATTN: Laura Sutherland 5900

Rowland Road

Minnetonka, MN  55343

 

 

RE:                          Policy Number(s):

Insurance Companies/Company:

 

Dear Laura Sutherland:

LF3 Eagan, LLC; and LF3 Eagan TRS, LLC ("Borrower"), are obtaining a loan from
Western State Bank. Please send appropriate evidence of insurance to Western
State Bank, together with the requested endorsements, on the following property,
which Grantor, LF3 Eagan, LLC ("Grantor") is giving as security for the loan.

Collateral:      3000 Eagandale Place, Eagan, MN  55121.

Type:  Fire and extended coverage.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements: Standard mortgagee's clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender, and without disclaimer of the insurer's liability for failure to give
such notice.

Latest Delivery Date: By the loan closing date.

 

GRANTOR:

 

 

LF3 EAGAN, LLC

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC _

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

By: /s/ Katie Cox

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

RETURN TO:

 

West Fargo

P.O. Box 617 755

13th Ave E

West Fargo, ND  58078

 

 

LaserPro,   Ver.   19.4.10.036       Copr.   Finastra   USA   Corporation   1997,   2020.                                                                                                                                                                                                                                                                                                                                                                                                                  All   Rights  Reserved. -   ND
C:\LASERPRO\CFI\LPL\I11.FC TR-3942 PR-8








Principal

Loan Date

06-19-2019

Maturity

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Grantor:                  LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

TO:

DATE:  June 19, 2019

 

Ross Nesbit Agencies, Inc.

ATTN: Laura Sutherland 5900

Rowland Road

Minnetonka, MN  55343

 

 

RE:                          Policy Number(s):

Insurance Companies/Company:

 

Dear Laura Sutherland:

Grantor, LF3 Eagan, LLC; and LF3 Eagan TRS, LLC ("Grantor") is obtaining a loan
from Western State Bank.  Please send appropriate evidence of insurance to
Western State Bank, together with the requested endorsements, on the following
property, which Grantor is giving as security for the loan.

Collateral:     All Fixtures at 3000 Eagandale Place, Eagan, MN  55121.

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

RETURN TO:

 

 

West Fargo

P.O. Box 617 755

13th Ave E

West Fargo, ND  58078

 

 

LaserPro,   Ver.   19.4.10.036       Copr.   Finastra   USA   Corporation   1997,   2020.                                                                                                                                                                                                                                                                                                                                                                                                                  All   Rights  Reserved. -   ND
C:\LASERPRO\CFI\LPL\I11.FC TR-3942 PR-8








NOTICE OF INSURANCE REQUIREMENTS

(Continued)

 

 

GRANTOR:

 

 

LF3 EAGAN, LLC

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

 

By: /s/ Katie Cox

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

LF3 EAGAN TRS, LLC

 

 

LODGING FUND REIT III TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

By: /s/ Katie Cox

 

Katie  Cox, Chief Financial Officer of Lodging Fund REIT III TRS,

Inc.

 










Principal

Loan Date

06-19-2019

Maturity

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:               LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

Grantor:                  LF3 Eagan TRS, LLC

1635 43rd Street South, Suite 205

Fargo, ND  58103

 

DATE:  June 19, 2019

TO:

 

Ross Nesbit Agencies, Inc.

ATTN: Laura Sutherland 5900

Rowland Road

Minnetonka, MN  55343

 

 

RE:                          Policy Number(s):

Insurance Companies/Company:

Dear Laura Sutherland:

LF3 Eagan, LLC; and LF3 Eagan TRS, LLC ("Borrower"), are obtaining a loan from
Western State Bank. Please send appropriate evidence of insurance to Western
State Bank, together with the requested endorsements, on the following property,
which Grantor, LF3 Eagan TRS, LLC ("Grantor") is giving as security for the
loan.

Collateral: Assignment of Franchise Agreement dated June 19, 2019 between Hilton
Franchise Holding LLC, a Delaware Limited Liability Company and LF3 Eagan TRS,
LLC, a Delaware Limited Liability Company. This Franchise Agreement constitutes
a license to operate a hotel as Hampton Inn by Hilton brand hotel located at
3000 Eagandale Place, Eagan, MN  55121..

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

 

GRANTOR:

 

 

LF3 EAGAN TRS, LLC

 

LODGING FUND REIT III TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

By: /s/ Katie Cox

Katie  Cox, Chief Financial Officer of Lodging Fund REIT III TRS, Inc.

 

RETURN TO:

 

West Fargo

P.O. Box 617 755

13th Ave E

West Fargo, ND  58078

 

 

LaserPro,   Ver.   19.4.10.036       Copr.   Finastra   USA   Corporation   1997,   2020.                                                                                                                                                                                                                                                                                                                                                                                                                  All   Rights  Reserved. -   ND
C:\LASERPRO\CFI\LPL\I11.FC TR-3942 PR-8

 










 

NOTICE OF INSURANCE REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal

Loan Date

06-19-2019

Maturity

Loan No

 

Call / Coll

8100

Account

 

Officer

403

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Grantor:                  LF3 Eagan, LLC

Lender:                   Western State Bank

LF3 Eagan TRS, LLC

West Fargo

1635 43rd Street South, Suite 205

P.O. Box 617 755 13th Ave E

Fargo, ND  58103

West Fargo, ND  58078

 

 

TO:

DATE:  June 19, 2019

 

Ross Nesbit Agencies, Inc.

ATTN: Laura Sutherland 5900

Rowland Road

Minnetonka, MN  55343

 

 

RE:                          Policy Number(s):

Insurance Companies/Company:

 

Dear Laura Sutherland:

Grantor, LF3 Eagan, LLC; and LF3 Eagan TRS, LLC ("Grantor") is obtaining a loan
from Western State Bank.  Please send appropriate evidence of insurance to
Western State Bank, together with the requested endorsements, on the following
property, which Grantor is giving as security for the loan.

Collateral:     All Inventory, Equipment, Timber and Minerals, Oil and Gas.

Type:  All risks, including fire, theft and liability.

Amount:  Full Insurable Value.

Basis: Replacement value.

Endorsements:   Lender loss payable  clause with stipulation that coverage will
not be  cancelled or diminished without a minimum of 30 days prior written
notice to Lender.

Latest Delivery Date: By the loan closing date.

 

RETURN TO:

 

West Fargo

P.O. Box 617 755

13th Ave E

West Fargo, ND  58078

 

 

LaserPro,   Ver.   19.4.10.036       Copr.   Finastra   USA   Corporation   1997,   2020.                                                                                                                                                                                                                                                                                                                                                                                                                  All   Rights  Reserved. -   ND
C:\LASERPRO\CFI\LPL\I11.FC TR-3942 PR-8

 










NOTICE OF INSURANCE REQUIREMENTS

(Continued)

P

 

 








 

 

GRANTOR:

 

 

LF3 EAGAN, LLC

 

 

LODGING FUND REIT III OP, LP, Sole Member of LF3 Eagan, LLC

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

By: /s/ Katie Cox

Katie Cox, Chief Financial Officer of Lodging Fund REIT III, Inc.

 

 

LF3 EAGAN TRS, LLC

 

 

LODGING FUND REIT III TRS, INC., Sole Member of LF3 Eagan TRS, LLC

 

By: /s/ Katie Cox

Katie  Cox, Chief Financial Officer of Lodging Fund REIT III TRS, Inc.

1

